Citation Nr: 0818109	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-05 094	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than December 22, 
2003, for the award of service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1979 to October 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An original claim for service connection for schizoid 
personality disorder was filed in December 1982 and denied by 
the RO in February 1983.  The denial was affirmed by the 
Board in April 1984.  

2.  The first diagnosis of schizophrenia is contained in a 
report from a private psychiatric evaluation in November 
2003.  

3.  The veteran filed a claim for service connection for 
schizophrenia on December 22, 2003.  

4.  In June 2004, the RO granted service connection and 
assigned a 100 percent rating for schizophrenia, effective 
December 22, 2003.


CONCLUSIONS OF LAW

1.  The April 1984 Board denial is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2007).

2.  The criteria for an effective date prior to December 22, 
2003, for the grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for schizophrenia on the basis of new 
and material evidence received after a prior final denial, 
the effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2007).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen his claim received on December 22, 2003.  

Upon careful review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than December 22, 2003.  The 
reasons follow.


Factual Background and Analysis

The veteran maintains that the effective date for service 
connection for schizophrenia should, at least, revert to 
1983, when he filed his original claim for service connection 
for schizoid personality disorder.  He argues that his 
current symptoms are the same ones he had in 1983.  He states 
that he later refiled his claim, based upon the same 
symptomatology and evidence, resulting in the grant of 100 
percent disability compensation.  

A review of service medical records (SMRs) shows psychiatric 
evaluation for symptoms ultimately diagnosed as schizoid 
personality disorder for which the veteran was 
administratively discharged from service.  A post-service VA 
examination report dated in January 1983 also contained a 
diagnosis of schizoid personality disorder currently in no 
treatment.  No other psychiatric diagnosis was rendered.  The 
RO's denial in February 1983 was based on statutory and 
regulatory law that service connection has not, and may not, 
be awarded for a personality disorder.  38 C.F.R. § 3.303(c).  
The denial was affirmed by the Board in April 1984.  That 
decision is final.  38 C.F.R. § 20.1100.  

In January 1987, the veteran again filed a claim for 
schizotypal personality disorder.  In February 1987, the RO 
informed him that his claim had previously been denied by the 
Board.  There was no further response from the veteran 
indicating an intent to continue the appeal.

The veteran did not contact VA again regarding his claim 
until December 22, 2003, when he filed a claim for 
schizophrenia.  Evidence submitted and developed in 
conjunction with that claim includes medical opinions from VA 
and private examiners indicating the veteran had 
schizophrenia which had its onset during military service.  
This evidence resulted in the grant of a 100 percent rating 
for schizophrenia, effective December 22, 2003.

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that because the April 
1984 Board decision is final, the claim upon which that 
decision is based cannot serve as the basis for assignment of 
an effective date for a subsequent award of service 
connection.  Since the currently assigned effective date of 
December 22, 2003, represents the date the veteran filed his 
claim for service connection for schizophrenia following a 
prior final denial, there simply is no legal authority to 
assign an earlier effective date, (as indicated above, the 
effective date of a reopened claim is the date of the claim 
or the date entitlement arose, whichever is later).  See 
38 C.F.R. § 3.400(q)(1)(ii) (2007).  Hence, the claim for 
that benefit must be denied.  See also 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2007) (The Board is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.).  

However, an argument has been advanced by the veteran, 
through his representative, that he is entitled to an earlier 
effective date based on an exception to the above rules.  
That exception is applicable where service connection is 
granted pursuant to a "liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction."  see 38 C.F.R. § 3.400(p) (2007) (citing 38 
C.F.R. § 3.114 as to liberalizing laws and VA issues).  Under 
these provisions, effective dates of awards on the basis of 
liberalizing laws or VA issues are fixed in accordance with 
the facts found, but not earlier than the effective date of 
the change.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2007).  

As part of this argument, the veteran's representative 
referred to the October 8, 1996 regulatory changes which 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52,695-52,702 (October 8, 
1996).  He basically contends that as a result of these 
changes the veteran is now entitled to an earlier effective 
date at least to the date the VA rules were revised in 
October 1996.  

A liberalizing law or issue is "one which brought about a 
substantive change in the law creating a new and different 
entitlement to a benefit."  Routen v. West, 142 F.3d 1434, 
1441 (Fed. Cir. 1998) (quoting Spencer v. Brown, 17 F.3d 368, 
372 (Fed. Cir. 1994). See also VAOPGCPREC 26-97 (July 16, 
1997).  The question is thus whether the regulatory change 
cited by the veteran's representative constitutes a 
liberalizing VA issue in this case warranting an earlier 
effective date.  The Board finds that it does not.  The 
particular revisions in this case did not affect the 
requirements for service connection, but rather pertain to 
the rating criteria for mental disorders where service 
connection has already been established.  In short, the 
changes did not create a right to benefits where there was 
none and, thus, are not considered liberalizing for purposes 
of assigning an earlier effective date under 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a).  In any event, a diagnosis 
of schizophrenia was not of record until 2003.  As a result, 
an earlier effective date based on application of 38 C.F.R. 
§ 3.114 is not available.

In summary, and with all due respect for the veteran's belief 
in the validity of his claim, the Board is constrained by the 
law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  Thus, even if medical knowledge and 
retrospective review of the veteran's records show 
affirmatively that he has had schizophrenia all along due to 
service, for the reasons already enunciated, the award of 
disability compensation many not be made effective any 
earlier than the receipt of the veteran's petition to reopen 
the claim for service connection - December 22, 2003.  As 
such there simply is no legal basis for assignment of any 
earlier effective date for the grant of service connection 
for schizophrenia.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) also apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In a February 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  See also 
VCAA letter dated in October 2005, which provides additional 
notice.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The notice letters are followed 
by readjudication of the claims in the December 2004 SOC and 
the January 2008 SSOC, which contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, and an explanation for the 
decision reached.  The Board also finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that he has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Accordingly, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An effective date prior to December 22, 2003, for the grant 
of service connection for schizophrenia is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


